t c no united_states tax_court pen coal corporation f k a p c bituminous coal inc petitioner v commissioner of internal revenue respondent pen holdings inc and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date ps filed petitions for redetermination contesting inter alia r's determination that ps are liable for interest computed at the increased rate prescribed in sec_6621 i r c applicable to large corporate underpayments of tax r filed motions to dismiss for lack of jurisdiction and to strike allegations relating to ps' liability for interest under sec_6621 held sec_6214 does not provide statutory authority for this court to redetermine ps' liability for interest computed at the increased rate prescribed in sec_6621 held further r's motions to dismiss for lack of jurisdiction and to strike will be granted b john williams jr carolyn o ward and miriam l fisher for petitioners stephen m miller and nancy w hale for respondent opinion ruwe judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge these cases are before the court on respondent's motion to dismiss for lack of jurisdiction and to strike as to interest due from the petitioner filed in docket no and respondent's motion to dismiss for lack of jurisdiction and to strike as to the taxable_year and as to interest due from the petitioner filed in docket no as explained in greater detail below the issue for decision is whether the court has jurisdiction to redetermine petitioners' liability for interest computed at the increased rate established 1unless otherwise indicated all section chapter and subtitle references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure by sec_6621 applicable to large corporate underpayments of tax background on date respondent issued notices of deficiency to pen coal corp pen coal in which respondent determined the following deficiencies in additions to and accuracy-related_penalty in respect of pen coal's federal withholding taxes under chapter_3 of subtitle a additions to tax and penalty sec sec sec sec year deficiency a a dollar_figure dollar_figure dollar_figure -- -- big_number -- -- dollar_figure -- big_number -- -- big_number -- big_number -- -- -- dollar_figure respondent also determined that pen coal's underpayments for the taxable years through constitute large corporate underpayments within the meaning of sec_6621 and that pen coal is therefore liable for interest computed at the increased rate prescribed in sec_6621 the notices of sec_6621 which was enacted in its present form by sec a of the omnibus budget reconciliation act of publaw_101_508 stat effective for purposes of determining interest for periods after date sets forth the rules for determining the amount of interest payable under sec_6601 on large corporate underpayments of tax sec_6621 provides in pertinent part continued continued sec_6621 increase in underpayment rate for large corporate underpayments -- in general --for purposes of determining the amount of interest payable under sec_6601 on any large_corporate_underpayment for periods after the applicable_date paragraph of subsection a shall be applied by substituting percentage points for percentage points applicable_rate --for purposes of this subsection-- a in general --the applicable_date is the 30th day after the earlier of-- i the date on which the 1st letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent or ii the date on which the deficiency_notice under sec_6212 is sent large_corporate_underpayment --for purposes of this subsection-- a in general --the term large_corporate_underpayment means any underpayment of a tax by a c_corporation for any taxable_period if the amount of such underpayment for such period exceeds dollar_figure b taxable_period --for purposes of subparagraph a the term taxable_period means-- i in the case of any_tax continued deficiency also state that interest will be computed on the addition_to_tax under sec_6651 for the taxable_year pursuant to sec_6601 on date respondent issued notices of deficiency to pen holdings inc and its subsidiaries pen holdings in which respondent determined the following deficiencies in and additions to pen holdings' federal income taxes continued imposed by subtitle a the taxable_year or ii in the case of any other tax the period to which the underpayment relates sec_6601 provides in pertinent part sec_6601 applicable rules --except as otherwise provided in this title-- interest on penalties additional_amounts or additions to the tax -- b interest on certain additions to tax --interest shall be imposed under this section with respect to any addition_to_tax imposed by sec_6651 for the period which-- i begins on the date on which the return of the tax with respect to which such addition_to_tax is imposed is required to be filed including any extensions and ii ends on the date of payment of such addition_to_tax additions to tax_year deficiency sec_6651 sec_6661 dollar_figure -- dollar_figure big_number -- big_number big_number -- big_number big_number dollar_figure big_number big_number -- big_number big_number -- big_number big_number -- -- respondent also determined that pen holdings' underpayments for the taxable years through constitute large corporate underpayments within the meaning of sec_6621 and that pen holdings is therefore liable for interest computed at the increased rate prescribed in sec_6621 the notices of deficiency also state that interest will be computed on the addition_to_tax under sec_6651 for the taxable_year pursuant to sec_6601 on date respondent issued additional notices of deficiency to pen holdings in which respondent determined the following deficiencies in and additions to pen holdings' federal withholding taxes under chapter_3 of subtitle a addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number respondent also determined that pen holdings' underpayments for the taxable years through constitute large corporate underpayments within the meaning of sec_6621 and that pen holdings is therefore liable for interest computed at the increased rate prescribed in sec_6621 the notices of deficiency also state that interest will be computed on the additions to tax under sec_6651 for the taxable years through pursuant to sec_6601 all references to petitioners are to pen coal and pen holdings and its subsidiaries on date petitioners separately filed petitions for redetermination with this court contesting the notices of deficiency described above each of the petitions contains allegations that respondent erred in her determinations regarding the imposition of interest under sec_6601 and sec_6621 specifically petitioners allege that they are not liable for interest computed at the increased rate prescribed in sec_6621 because petitioners do not have a large_corporate_underpayment for any of the taxable years in issue in the alternative petitioners allege that respondent failed to allow them an opportunity for administrative review prior to the issuance of the notices of deficiency and that as a consequence the applicable_date for computing increased interest under sec_6621 is the date that the notices of deficiency were mailed 4we note that pursuant to sec_6621 the applicable_date is the 30th day after the date on which the continued as indicated respondent moved to dismiss for lack of jurisdiction and to strike the allegations in the petitions concerning petitioners' liability for interest respondent contends that this court lacks jurisdiction in these proceedings to redetermine petitioners' liability for interest under sec_6601 and sec_6621 petitioners filed objections to respondent's motions in which they cited 106_tc_222 and northwestern indiana telephone co v commissioner tcmemo_1996_168 for the proposition that this court has the authority by virtue of its jurisdiction to redetermine deficiencies in tax to redetermine a corporation's liability for interest under sec_6621 in the alternative petitioners argued in their objections that this court has jurisdiction to redetermine such interest after payment and within year of the date on which the decision of the court becomes final pursuant to sec_7481 during the course of the oral argument on respondent's motions counsel for both parties acknowledged that the court's memorandum opinion in northwestern indiana telephone co v commissioner supra had been modified by order dated date to eliminate all references to sec_6621 the parties also acknowledged that although ohio farm bureau continued notice_of_deficiency is sent federation v commissioner supra includes references to sec_6621 the court did not address in that case the commissioner's determination that the taxpayer was liable for the increased rate of interest applicable to large corporate underpayments of tax id pincite n in addition counsel for petitioners conceded that the court lacks jurisdiction as to petitioners' liability for interest under sec_6601 and based on respondent's concession that no notice_of_deficiency was issued to pen holdings for counsel for petitioners also conceded that insofar as pen holdings is concerned the court lacks jurisdiction as to the taxable_year following the hearing on respondent's motions both parties filed additional memoranda with the court discussion the issue for decision in these cases is whether this court has jurisdiction to redetermine petitioners' liability for interest computed at the increased rate prescribed by sec_6621 on large corporate underpayments of tax as explained in greater detail below we conclude that we lack jurisdiction to redetermine such interest in these deficiency proceedings we leave for another day whether we have jurisdiction to determine 5both parties recognized that the court may consider pen holdings' taxable_year in determining its correct_tax liability for the years in issue sec_6214 such interest in a supplemental proceeding commenced pursuant to sec_7481 and rule sec_6601 provides the general_rule that interest will be imposed at the rate established under sec_6621 on any_tax that is not paid on or before the last date prescribed for payment sec_6621 provides the general_rule that the underpayment rate shall be the sum of the federal_short-term_rate determined under sec_6221 plu sec_3 percentage points sec_6621 which was enacted in its present form by section a of the omnibus budget reconciliation act of publaw_101_508 104_stat_1388 effective for purposes of determining interest for periods after date sets forth the rules for determining the amount of interest payable under sec_6601 on large corporate underpayments of tax as relevant herein sec_6621 provides that interest shall be computed on an underpayment_of_tax by a c_corporation that exceeds dollar_figure at an increased rate equal to the federal short- term rate determined under sec_6621 plu sec_5 percentage points the computation of interest under sec_6621 is applicable for periods after the 30th day after the earlier of the date of mailing of the first letter of proposed deficiency which allows the taxpayer the opportunity for the irs appeals_office review or the date of mailing of a notice_of_deficiency under sec_6212 petitioners have attempted to place in dispute their liability for interest under sec_6621 in an effort to have the court determine the correct applicable_date for computing such interest petitioners allege that they were not given a meaningful opportunity for appeals_office review and that the applicable_date should be from date the date on which the deficiency notices were mailed in these cases rather than the earlier dates determined by respondent it is well settled that this court is a court of limited jurisdiction and that we may exercise jurisdiction only to the extent expressly authorized by statute sec_7442 88_tc_1175 85_tc_527 it is equally well settled that this court's jurisdiction to redetermine a deficiency in tax generally does not extend to statutory interest imposed under sec_6601 see 13_f3d_54 2d cir affg an order of this court 64_tc_589 see also asciutto v commissioner tcmemo_1992_564 affd 26_f3d_108 9th cir indeed sec_6601 expressly provides that interest prescribed by sec_6601 is treated as tax except for purposes of subchapter_b of chapter relating to deficiency procedures because the effect of such language is to exclude interest from the definition of a tax for purposes 6see supra note of sec_6211 it follows that such interest is not a deficiency see 95_tc_209 respondent moves to dismiss and to strike the allegations in the petitions insofar as they pertain to sec_6621 on the grounds that such interest does not fall within the definition of a deficiency under sec_6211 and there is otherwise no specific grant of statutory authority for this court to redetermine a taxpayer's liability for such interest petitioners acknowledge the general limitations respecting this court's jurisdiction as to statutory interest nevertheless petitioners contend that sec_6214 vests this court with jurisdiction to redetermine interest computed at the increased rate prescribed in sec_6621 sec_6214 sec_6214 provides in pertinent part sec_6214 jurisdiction as to increase of deficiency additional_amounts or additions to the tax --except as provided by sec_7463 the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing emphasis added specifically petitioners contend that sec_6214 provides this court with authority to redetermine interest computed at the increased rate prescribed in sec_6621 on the ground that such interest constitutes an additional_amount within the meaning of sec_6214 in conjunction with the foregoing petitioners contend that this court's narrow interpretation of sec_6214 in 74_tc_1097 is erroneous petitioners further contend that the lack of any mention of this court's jurisdiction in sec_6621 despite the presence of such a provision in former sec_6621 is at most a neutral factor to be taken into account in resolving congressional intent we disagree with petitioners' contentions in bregin v commissioner supra the taxpayer filed a tax_return for on which he claimed a credit for taxes withheld on his wages in excess of the amounts shown to have been withheld on his forms w-2 the commissioner overlooked the discrepancy and allowed a refund to the taxpayer based on the withholding credit reported on the taxpayer's return later the commissioner issued a notice_of_deficiency to the taxpayer in which the commissioner determined that the taxpayer had received unreported income in the notice did not include any allegation that the taxpayer had claimed any excessive credit the taxpayer invoked this court's jurisdiction by filing a petition for redetermination shortly before trial the commissioner filed a motion for leave to amend answer to include an allegation that the taxpayer had claimed an excessive withholding credit under sec_31 although recognizing that the alleged excessive credit did not fall within the definition of a deficiency under sec_6211 the commissioner argued that the court had jurisdiction over the issue on the ground that it constituted an additional_amount within the meaning of sec_6214 upon review of the matter we rejected the commissioner's argument for several reasons first we looked to chapter entitled additions to the tax additional_amounts and assessable_penalties for guidance as to the meaning of the term additional_amount as used in sec_6214 in light of the similarity between the language used in sec_6214 and the various provisions included under chapter we concluded that the term additional_amount as used in sec_6214 was meant to refer to one of the assessable civil penalties described in chapter bregin v commissioner supra pincite3 next we examined the plain language of sec_6214 and its predecessors and reviewed the legislative_history of such section we noted that sec_6214 originated as sec_274 of the revenue act of ch 44_stat_56 which authorized this court's predecessor the board_of_tax_appeals to determine whether any penalty additional_amount or addition to the tax should be assessed bregin v commissioner supra pincite although the term penalty was later omitted when sec_6214 was enacted as part of the internal_revenue_code of we observed that the committee reports declared that no material_change was intended id we further observed that the language in former sec_274 expanding the board's authority to determine whether any penalty additional_amount or addition to the tax should be assessed was added by the senate_finance_committee for the express purpose of allowing the commissioner to determine that a deficiency is attributable to fraud or negligence after the issuance of a deficiency_notice but without requiring the commissioner to issue a second notice_of_deficiency to the taxpayer id pincite4 citing s rept 69th cong 1st sess c b part we stated that the legislative_history of sec_6214 indicates that the provision was not designed to have the broad meaning urged by the commissioner id pincite we also pointed out in bregin that the commissioner was given the authority under sec_6201 to recover amounts due from a taxpayer's overstatement of withholding credits without issuing a notice_of_deficiency under the circumstances we could find no indication that congress intended sec_6214 to provide the commissioner with an alternative method for recovering on such a claim id pincite5 petitioners like the commissioner in bregin propose a broad interpretation of the term additional_amount in sec_6214 in an effort to persuade the court to exercise jurisdiction over an item that otherwise does not satisfy the statutory definition of a deficiency under sec_6211 in furtherance of their position petitioners assert that the court's more restrictive interpretation of sec_6214 in bregin is erroneous on the grounds that the court's interpretation impermissibly renders the term additional_amount a mere redundancy and the court violated sec_7806 by relying on the use of the term additional_amounts in chapter in interpreting the term additional_amount in sec_6214 we disagree with petitioners' assertion that this court's interpretation of sec_6214 in 74_tc_1097 renders the term additional_amount a mere redundancy as our detailed analysis of sec_6214 and its legislative_history in bregin amply demonstrates congress used the phrase any additional_amount or any addition to the tax in sec_6214 to ensure an understanding that this court's jurisdiction encompasses items that are to be assessed collected and paid in the same manner as taxes including the sec_7806 provides in pertinent part sec_7806 arrangement and classification --no inference implication or presumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular section or provision or portion of this title nor shall any table of contents table of cross references or similar outline analysis or descriptive matter relating to the contents of this title be given any legal effect additions to tax and other additional_amounts not labeled additions to tax described in chapter we likewise find petitioners' reliance on sec_7806 to be misplaced sec_7806 provides that no inference implication or presumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular section or provision or portion of title_26 in bregin we did not draw an inference implication or presumption of legislative construction by reason of the location or grouping of any particular section or provision of the internal_revenue_code in interpreting sec_6214 as explained above we merely looked to chapter and the meaning given to the term additional_amounts therein to aid in interpreting the same term as it is found in sec_6214 simply stated we see no tension between the court's analysis in bregin and the proscriptions of sec_7806 former sec_6621 contrary to petitioners' contention we also find former sec_6621 and the case law interpreting that section to be relevant in resolving the jurisdictional issue presented by respondent's motions a brief review of the provisions of former sec_6621 as well as the case law developed by this court 8we observe that the accuracy-related_penalty imposed by current sec_6662 and the fraud_penalty imposed by current sec_6663 are both penalties and not additions to tax in regard to our jurisdiction thereover will be helpful before we discuss this matter further former sec_6621 originally codified as sec_6621 and applicable with respect to interest accruing after date provided that interest payable under sec_6601 will be computed at a rate equal to percent of the normal rate provided under sec_6601 on any substantial_underpayment of tax attributable to a tax-motivated transaction former sec_6621 provided in pertinent part jurisdiction of tax_court --in the case of any proceeding in the tax_court for a redetermination of a deficiency the tax_court shall also have jurisdiction to determine the portion if any of such deficiency which is a substantial_underpayment attributable to tax_motivated_transactions in short former sec_6621 established a limited exception to the general_rule that this court lacks jurisdiction over statutory interest by providing that in a proceeding for redetermination of a deficiency this court has jurisdiction to determine the portion if any of such a deficiency that is a substantial_underpayment attributable to tax-motivated transactions sec_6621 was added to the internal_revenue_code by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 sec_6621 was redesignated sec_6621 by the tax_reform_act_of_1986 publaw_99_514 sec c a - c 100_stat_2085 former sec_6621 was repealed by sec b of the omnibus budget reconciliation act of publaw_101_239 103_stat_2106 effective with respect to returns the due_date for which is after date the question of the scope of this court's jurisdiction under former sec_6621 arose in white v commissioner t c pincite involving a so-called affected items proceeding in white the commissioner issued a notice_of_deficiency to the taxpayers solely for additions to tax after the underlying tax_deficiency was assessed following the conclusion of partnership level proceedings the taxpayers filed a petition contesting the additions to tax as well as their liability for additional interest under former sec_6621 this prompted the commissioner to file a motion to dismiss for lack of jurisdiction as to the additional interest in granting the commissioner's motion to dismiss in white we first held based upon a combined reading of sec_6211 a and e that interest computed at the increased rate prescribed in former sec_6621 is not a deficiency within the meaning of sec_6211 consistent with this holding we rejected the taxpayers' argument that section a a i provided statutory authority for this court to redetermine such interest next we analyzed former sec_6621 and concluded that our jurisdiction under that provision is limited to cases where the parties dispute a deficiency in tax imposed by subtitle a and specifically to determining whether a portion of such a deficiency constitutes a substantial_underpayment attributable to tax-motivated transactions in other words congress granted this court limited authority to determine only the portion of a deficiency in tax that is subject_to interest computed at the increased rate prescribed in former sec_6621 because the only items in dispute in white concerned additions to tax the underlying deficiency in tax having been previously assessed as a computational adjustment pursuant to section a we held that former sec_6621 did not provide this court with jurisdiction to redetermine the taxpayers' liability for increased interest under former sec_6621dollar_figure accord 95_tc_617 where addition_to_tax was sole item in dispute this court lacks jurisdiction to redetermine interest computed at the increased rate prescribed in former sec_6621 cf 97_tc_548 this court has jurisdiction to redetermine additional interest computed at the increased rate prescribed in former sec_6621 pursuant to this court's jurisdiction to determine an overpayment under sec_6512 although the specific subject matter of present sec_6621 regarding corporate underpayments is different from that of former sec_6621 regarding substantial understatements attributable to tax-motivated transactions the operative principle common to both provisions is the imposition of 10in concluding our opinion in 95_tc_209 we expressly suggested that congressional action would be needed to fill the jurisdictional gap identified in that case statutory interest at an increased rate given the commonality of purpose of the two provisions it is wholly appropriate to draw a negative inference from the fact that congress expressly granted this court jurisdiction in former sec_6621 but failed to do the same in present sec_6621 in this regard a brief recapitulation of the various elements of our analysis will buttress the point and expose the inherent weakness in petitioners' position as previously discussed this court's jurisdiction to redetermine a deficiency in tax generally does not extend to statutory interest imposed under sec_6601 significantly sec_6601 provides that the deficiency procedures set forth in subchapter_b of chapter are not applicable to interest imposed under sec_6601 in addition to these principles we have discussed this court's opinion in 74_tc_1097 where we held that the term additional_amount in sec_6214 is limited to the assessable civil penalties described in chapter these factors alone are adequate to overcome petitioners' assertion that sec_6214 provides a jurisdictional basis for this court to redetermine interest computed at the increased rate prescribed in present sec_6621 moreover when congress' enactment of former sec_6621 is also taken into account the result is overwhelming confirmation that petitioners' reliance on sec_6214 is misplaced and congress simply did not intend for this court to exercise jurisdiction at least in the context of a deficiency proceeding to redetermine a taxpayer's liability for interest computed at the increased rate prescribed in present sec_6621 with regard to the first point we note that if petitioners' theory that sec_6214 provides this court with jurisdiction to redetermine interest under sec_6621 were correct there would have been no need for congress to enact former sec_6621dollar_figure thus in order to avoid an interpretation that would render former sec_6621 redundant and superfluous it follows that petitioners' theory of jurisdiction is incorrect in addition to the foregoing we believe that former sec_6621 reflects congress' understanding of the need to specifically define this court's jurisdiction with respect to matters involving statutory interest in recognition of sec_6601 which serves to deny this court jurisdiction over such interest against this background we conclude that congress would have expressly granted this court jurisdiction to redetermine interest computed at the increased rate prescribed by present sec_6621 if such had been the intent of congress 11further taking petitioners' theory to its logical conclusions the issue might arise whether this court has jurisdiction as to interest in general notwithstanding the provisions of sec_6601 or as to any item that would not otherwise satisfy the definition of a deficiency under sec_6211 sec_7481 petitioners' initial objections to respondent's motions to dismiss included an alternative argument that this court has the authority by virtue of sec_7481 to consider petitioners' liability for interest computed at the increased rate prescribed in sec_6621 sec_7481 codified by section a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 serves to confer jurisdiction on this court to resolve disputes concerning respondent's post-decision computation of statutory interest ie to determine interest on deficiencies that have been redetermined by this court and assessed under sec_6215 see eg 97_tc_453 note to rule 93_tc_821 sec_7481 provides in pertinent part as follows sec_7481 jurisdiction over interest determinations --notwithstanding subsection a if-- an assessment has been made by the secretary under sec_6215 which includes interest as imposed by this title the taxpayer has paid the entire amount of the deficiency plus interest claimed by the secretary and within year after the date the decision of the tax_court becomes final under subsection a the taxpayer files a petition in the tax_court for a determination that the amount of interest claimed by the secretary exceeds the amount of interest imposed by this title then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest and the amount of any such overpayment notably petitioners abandoned their alternative position in the memoranda that they filed after the hearing in these cases petitioners now assert that the question regarding the applicable_date for computing interest at the increased rate prescribed in sec_6621 is not an issue the resolution of which falls within this court's jurisdiction under sec_7481 petitioners further assert that if this court also lacks jurisdiction to redetermine their liability for such interest in these deficiency proceedings then they would be left without a remedy in this courtdollar_figure consistent with the plain language of sec_7481 it is evident that the proceeding contemplated by such section may only be brought after this court's decision regarding the underlying deficiency is final and the taxpayer has paid the interest in dispute see asciutto v commissioner tcmemo_1992_564 affd 26_f3d_108 9th cir accordingly the scope of this court's jurisdiction under sec_7481 is not a matter that is properly before us at this time and we therefore leave 12petitioners do not assert that they would be without a remedy in some other court consideration of that issue for another day suffice it to say that the mere possibility that our jurisdiction may be limited in a proceeding under sec_7481 to determine petitioners' liability for interest pursuant to sec_6621 does not provide the requisite statutory basis for us to exercise jurisdiction over that matter in these deficiency proceedings conclusion in order to reflect the foregoing orders granting respondent's motions to dismiss for lack of jurisdiction and to strike will be issued
